i          i       i                                                                 i    i       i




                                 MEMORANDUM OPINION

                                        No. 04-07-00879-CR

                                      Shaun Matthew HEDGE,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 4673
                           Honorable Stephen B. Ables, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           Shaun Matthew Hedge filed this appeal to challenge his conviction of fraudulent use of

identifying information. On November 14, 2008, we abated the appeal and ordered the trial court

to conduct a hearing to determine whether appellant still desired to prosecute his appeal and whether

his counsel had abandoned the appeal. On December 31, 2008, this court adopted the trial court’s

findings that: (1) appellant absconded, indicating a desire not to prosecute his appeal; and (2)

appellant’s absconding precluded counsel from being able to prepare and file a brief. We further
                                                                                    04-07-00879-CR

ordered the appeal to be submitted without briefs. In the interest of justice, we have reviewed the

entire record but have found no unassigned fundamental error. See Lott v. State, 874 S.W.2d 687,

688 (Tex. Crim. App. 1994). Accordingly, the trial court’s judgment is affirmed. See id.



                                                      Marialyn Barnard, Justice
Do not publish




                                                -2-